COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 APPRAISAL REVIEW BOARD OF                                     No. 08-16-00307-CV
 EL PASO COUNTY, TEXAS,                         §
                                                                    Appeal from
                       Appellant,               §
                                                                327th District Court
 v.                                             §
                                                             of El Paso County, Texas
 SPOKANE EQUITIES LIMITED                       §
 PARTNERSHIP,                                                  (TC # 2016DTX0433)
                                                §
                       Appellee.

                                 MEMORANDUM OPINION

       Appellee, Spokane Equities Limited Partnership, has filed an unopposed motion to

dismiss this appeal as moot. It is well established that a court is prohibited from deciding moot

controversies. National Collegiate Athletic Association v. Jones, 1 S.W.3d 83, 86 (Tex. 1999).

A case is moot if a justiciable controversy ceases to exist at any stage of the legal proceedings,

including the appeal. In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005). As

reflected in the motion and attached documents, the parties have settled the underlying disputes

between them. Accordingly, we grant the motion and dismiss the appeal as moot.


January 25, 2017
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating